Citation Nr: 0205177	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  94-35 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for dermatophytosis of the 
hands and feet, currently rated as 10 percent disabling, to 
include the issue of entitlement to an extraschedular rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from June 1966 to June 1969.

This appeal is from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  The decision denied a compensable 
disability rating for dermatophytosis of the hands and the 
feet.  The RO subsequently granted a 10 percent rating for 
dermatophytosis of the hands and feet from the date of the 
claim that the May 1993 rating decision adjudicated.  On a 
claim for an increased rating, a claimant is generally 
presumed to be seeking the maximum benefit allowed, and the 
claim remains in controversy where less than the maximum 
benefit available has been awarded.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In January 1997, the veteran testified at a hearing before 
the undersigned member of the Board of Veterans' Appeals 
(Board), who the chairman of the Board designated to conduct 
the hearing and decide the veteran's appeal.  38 U.S.C.A. 
§ 7107(c) (West Supp. 2001).  In August 1997, the Board 
remanded the case for further development of the increased 
rating issue.

The Board denied the veteran's increased rating and other 
claims in a December 1999 decision.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a Joint Motion for Partial Remand and to Stay 
Further Proceedings [hereinafter Joint Motion], the veteran 
and the Secretary of Veterans Affairs moved for vacatur and 
remand of that part of the Board's December 1999 decision 
that denied an increased rating for dermatophytosis of the 
hands and the feet.  The Joint Motion also sought dismissal 
of the veteran's appeal as it regarded all other claims at 
issue in the December 1999 Board decision.  The Court granted 
the Joint Motion, and the issue of entitlement to increased 
rating for dermatophytosis of the hands and the feet is again 
before the Board.

In January 1997, the veteran testified to the effect that an 
intermittent skin condition affecting parts of his body other 
than the hands and feet was due to exposure to Agent Orange, 
or, alternatively, that his service-connected skin disorder 
is more extensive than is recognized.  As the Board noted in 
December 1999, the hearing testimony and an October 1998 
statement could be construed as a claim of entitlement to 
service connection for a skin disorder other than that 
currently service connected.  The Board renews its referral 
of the question whether the veteran is entitled to service 
connection for a skin disorder medically unrelated to the 
service-connected disorder.

In an informal hearing presentation of February 2001, the 
veteran's representative asserted that VA should consider 
whether the veteran is entitled to an extra-schedular rating 
of his service-connected skin disorder.  See 38 C.F.R. 
§ 3.321(b)(1) (2001).  That matter is addressed below.

The Board remanded the case to the RO in April 2001 for 
further development of the evidence consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West Supp. 
2001)).  The case is again before the Board.


FINDINGS OF FACT

1.  Service connection is not in effect for any skin disorder 
other than dermatophytosis of the hands and feet.

2.  Dermatophytosis of the hands and feet was manifested in 
June 1998 by multiple vesicles associated with erythema and 
scale on one hand, with diffuse white scale and increased 
pigment of the feet bilaterally, and early discoloration and 
increased subungual debris of the toe nails and in May 2001 
by bumps on the hands, with multiple asymptomatic periods 
over the course of many years, documented most recently on 
September 6, 2001.

3.  Bumps on the palms of the hands were the only 
manifestation of a skin disorder of the hands and feet during 
an exacerbation of the condition on VA examination in May 
2001.

4.  VA outpatient records from June 1998 to September 2001 do 
not list the diagnosis of dermatophytosis of the hands or 
feet as a condition under treatment; and treatment during 
that period comprises a prescription of skin lotion.

5.  Service connected dermatophytosis of the hands and feet 
does not manifest as constant exfoliation or itching, 
extensive lesions, or marked disfigurement or other symptoms 
analogous in severity, anatomic localization, or degree of 
disablement.

6.  Dermatophytosis of the hands and feet does not cause 
marked interference with employment or require frequent 
hospitalization.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating greater than 10 
percent for service-connected dermatophytosis of the hands 
and feet are not met.  38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.20, 4.118, Diagnostic Codes 
7806, 7813 (2001).

2.  The regulatory criteria for referral to VA personnel 
authorized to award extraschedular rating of service-
connected dermatophytosis of the hands and feet are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321(b)(1) 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records show that the veteran was assessed in 
August 1968 with dyshidrosis of the right middle finger.  In 
August 1971, the veteran sought VA disability compensation 
benefits, in pertinent part, for a skin condition.

On VA examination in August 1971, the appellant reported a 
skin condition.  On examination the diagnosis was 
dermatophytosis of the feet.

In May 1981, the veteran was seen privately for abrupt onset 
of a pruritic rash on the exposed forearms, rapidly then 
appearing on the face, popliteal areas of the legs, and 
groin.  The impression on examination was of early resolving 
allergic contact dermatitis with the possibility also of 
chronic tinea cruris.

In July 1981, the veteran gave a medical history and had a VA 
physical examination to compile a data base on possible 
exposure to toxic chemicals, reporting current physical 
complaints including a seasonal rash, which was then 
essentially asymptomatic.  The physical examination was 
essentially negative in pertinent part.

Private medical records show the veteran's skin was normal in 
April 1985.  In December 1986, he reported recurrent skin 
rash of the fingers and left foot, which looked fungal in 
origin to the examiner.  October 1989 and February 1990 
examinations found the skin normal.

He received VA dermatology treatment in October 1987 for 
complaints of a 20-year history of itching, burning bumps on 
his hands and feet with flare-up of his hands approximately 
monthly.  Examination produced the impression of tinea pedis 
of the feet and "Id" [the same] versus dyshidrosis of the 
hands.

A November 1987 VA dermatology examination noted historically 
that the appellant acquired dermatophytosis of the hands and 
feet in Vietnam, which had been chronic and unrelieved with 
various therapies.  The appellant complained of itching feet 
and itching in the crevices of both hands.  Examination 
showed excoriating flaking macular lesions over the webs of 
the fingers of both hands.  There was a "sketchy" area 
along the left lateral heel, left medial heel, and right 
lateral little toe and foot.  Photographs of record appear 
consistent with the examiner's description.

The appellant was seen in the VA dermatology clinic from 
February 1988 to April 1993.  In February 1988, he complained 
of monthly outbreaks of dyshidrosis of the hands and tinea 
pedis.  In February 1989 there was only some scaling of the 
feet and dyshidrotic eczema of the hands.  In August 1989, 
there was minimal scaling of the feet and dyshidrosis was 
well controlled.  In May 1990, he had mild scale of the 
medial aspects of the feet and sides of the fingers with no 
vesicles, and dyshidrosis of the hands and feet was noted to 
be well controlled.  In June 1991, he had hypopigmentation of 
the finger webs with no active dyshidrosis.  In December 
1991, there were areas of hypopigmentation with rough surface 
between the digits of the hands and irregular lesions of one 
to two centimeters in diameter, hyperpigmented, in the 
axillae, with differential diagnosis of pigmented purpura 
versus drug eruption versus post inflammatory.  The 
dyshidrosis was felt to be under good control.  A December 
1991 biopsy of the upper arm for hyperpigmented lesions of 
his arms found hyperpigmentation consistent with lentigo.  On 
April 1992 follow-up there had been no changes in the 
hyperpigmented macules of the upper arms.  An October 1992 
biopsy for purpuric lesions of the chest revealed superficial 
and deep perivascular dermatitis with focal epidermal 
spongiosis.  Differential diagnosis for the October 1992 
biopsy included drug eruption, dermatophytosis, arthropod 
reaction, cutaneous larva migrans, and polymorphous light 
reaction.  In October 1992, the appellant reported the 
pruritic red papules had been present intermittently for 24 
years, since Vietnam.  On October 20, it was noted to be 
resolved.  The assessment was spongiotic dermatitis, etiology 
unknown, resolved.  In April 1993, the examiner noted the 
biopsy had shown inflammation, and the papules were assessed 
as nonspecific dermatitis.  Also, tinea pedis of the feet was 
noted.

In a VA hearing in January 1997, the veteran testified that 
he had neurological pain and numbness in the hands and feet 
between outbreaks of the skin condition, which he believed 
was related to the skin condition.  The remainder of his 
testimony regarding pain in the hands and feet pertained to 
purported neurological effects of exposure to Agent Orange 
rather than to his service-connected dermatophytosis of the 
hands and feet.

In August 1998, the Board received via VA General Counsel 
private and VA medical records dated July 1981 to January 
1998, comprising additional records provided by the appellant 
and by Birmingham VAMC.  The appellant submitted additional 
copies of private and VA medical records in December 1998.  
The records included the July 1981 Agent Orange data base 
examination noted above.  A January 1998 treatment record 
from the appellant's primary care physician noted complaints 
of a rash on the left hand and scalp; examination showed dry, 
scaling, cracking skin at the left small finger.  The 
assessment was previous diagnosis by biopsy of nonspecific 
dermatitis.  The examiner noted possible psoriasis.

The appellant had a VA examination for skin disorders in June 
1998.  The examiner reviewed the appellant's medical records, 
noting the December 1991 and October 1992 biopsies and 
clinical interpretation as post-inflammatory 
hyperpigmentation.  The examiner noted there was no mention 
of the macules after 1993 and noted the January 1998 
findings.  Subjectively, the appellant reported a foot rash 
started in 1967, progressed to his hands, and, in the last 10 
years, to his toenails, worse in the summer.  He complained 
of tiny blisters on his feet and hands, and the areas itch 
and peel.  Physical examination showed multiple tapioca 
vesicles over the left fifth dorsal finger associated with 
erythema and scale.  The feet bilaterally had diffuse, fine 
white scale with increased pigment of the soles.  The great 
and fifth toenails were affected with lysis of the nail, with 
early discoloration and increased subungual debris.  There 
were no other physical findings.  The diagnosis was 
dermatophytosis of the feet with onychomycosis of several 
toenails, with involvement of the toenails constituting an 
increase in severity of the dermatophytosis; dyshidrosis of 
the hands and feet; history of post inflammatory 
hyperpigmentation, resolved.

The examiner commented that the conditions identified by the 
December 1991 and October 1992 biopsies were noted resolved 
as to the former, and not mentioned after 1993, as to the 
latter.  The examiner felt that the condition revealed by the 
October 1992 biopsy probably had been eczematous dermatitis, 
which resolved.

In December 1998, Brooklyn VAMC informed the RO by memorandum 
that a search of the medical center's files had indicated no 
record of treatment or hospitalization of the appellant.

In December 1998, the appellant submitted private medical 
records of July 1995 to September 1998.  In September 1998, 
the appellant had a rash on his lower abdomen; the impression 
was rule out herpes zoster.

In April 2001, the Board remanded the veteran's case to the 
RO to afford him a VA dermatology examination during an 
active phase of the skin disorder that he had reported had 
seasonal exacerbations.  The RO informed the veteran by 
letter of May 2001 about the VCAA, describing VA's duties to 
assist him to develop evidence to substantiate his claim, of 
his responsibility to provide VA the information necessary to 
assist him to obtain evidence, and of the time constraints on 
his response and on the submission of evidence.  The letter 
requested that he inform VA of any flare-up of his skin 
condition promptly to enable evaluation of the severity of 
the condition, and it informed him of plans to have him 
examined.

In a May 2001 letter, the RO notified the veteran in detail 
of the importance of his promptly going to a VA clinic for 
observation and documentation of his dermatophytosis of the 
hands and feet during an exacerbation, and of notifying the 
RO to enable the RO to schedule a VA examination during the 
flare-up.

The veteran had a VA cardiology examination on May 30, 2001.  
The examiner listed the veteran's medical problems, including 
"Agent Orange exposure."  Under that heading, he noted the 
veteran's description of a pruritic skin rash that had been 
problematic since Vietnam.  The examiner noted some bumps on 
the veteran's head and on the palms of his hands.  The 
veteran reported that he got pruritic rashes on his arms, and 
the examiner noted current evidence that he had scratched and 
there was some wheal formation.  The veteran reported that he 
had a cream, the name of which neither he nor the examiner 
was sure, given him by his doctors for the scaling rash on 
his head.  On physical examination, the examiner noted 
evidence of pruritic whealed scratch marks.  The examiner 
reported the impression of Agent Orange exposure with 
evidence of a pruritic rash dating to then.

VA primary care, allergy, cardiology, ophthalmology, and 
dental clinic outpatient records from June 30, 1998, to 
September 6, 2001, reveal the veteran was followed for 
treatment and management of multiple conditions and 
diagnoses.  A June 2000 primary care follow-up note listed 
skin therapy lotion for "aladerm," without note of any skin 
condition in the problem list for which he was followed.  A 
September 6, 2001, allergy clinic progress note of treatment 
for chronic rhinorrhea reported that he had a troublesome 
rash on his body and scalp dating to his Vietnam experience, 
which comprised part of his disability status.  Current 
physical examination on that date found his skin to be 
without lesions of note.  No skin disorder was included in 
the list of problems followed by the primary care clinic, and 
there is no record of complaint of any skin problem by the 
veteran.

A report of contact between the RO and an unidentified party 
of May 31, 2001, noted that the veteran had a VA heart 
examination by a doctor who could not evaluate his skin 
condition and who said he needed to see a dermatologist.  In 
July 2001, the RO contacted the veteran by phone to follow up 
on his submission of signed but otherwise blank forms 
authorizing VA to obtain private medical records and to 
further communicate about obtaining medical examination 
during an exacerbation of his skin condition.  The veteran 
reported that he received no private treatment of his skin 
condition, and that he was having an exacerbation at the time 
of a recent VA examination for compensation and pension 
purposes.

A July 2001 VA memorandum requesting the veteran be scheduled 
for a dermatology examination noted that the examination was 
needed during an exacerbation of the veteran's 
dermatophytosis, that the recent heart examination had been 
during a skin flare-up, and that a dermatologist should 
review that examination report to diagnose any dermatological 
condition in whatever anatomical location and opine whether 
any findings were the same infectious agent or had the same 
etiology as the service-connected dermatophytosis.  A 
September 2001 report of a telephone conversation with the 
veteran noted his request to submit the May 30, 2001, 
examination report for the purpose of rating his skin 
condition; he did not wish to undergo further compensation 
and pension examination because of his heart problem.


II.  Analysis

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), prescribed VA's duties to 
notify claimants for VA benefits of forms and information 
necessary to submit to complete and support the claim, to 
provide necessary forms, and to assist the claimant in the 
development of evidence.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001).  VA has 
promulgated regulations implementing the VCAA.  See 66 Fed. 
Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  See 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The RO has addressed application of the VCAA, has notified 
the veteran of its provisions, and has notified him of all 
information and evidence that might be necessary or helpful 
to his claim.  The RO did not specifically address the 
implementing regulations that went into effect on August 29, 
2001.  The Board must consider these regulations and must 
consider whether there is any prejudice to the veteran in the 
Board's consideration of them in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Because the implementing regulations contain no substantive 
rights pertinent to this claim beyond those provided by the 
VCAA, the Board's consideration of the regulations in the 
first instance is not prejudicial to the veteran.

This matter is on appeal from a claim for an increased 
evaluation.  There is no specific application form designated 
or required, and there is thus no issue as to provision of 
appropriate forms and instructions to apply for the benefit 
or as to substantial completeness of the application.  Cf. 38 
U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)(3), (b)(2)).

VA has notified the veteran in great detail of the 
information and evidence necessary to substantiate his claim 
for an increased rating for dermatophytosis, including the 
detailed instructions in the Board's April 2001 remand 
decision and two letters from the RO.  In a letter dated May 
11, 2001, the RO notified the veteran specifically of the 
VCAA and its requirements.  A letter of May 18, 2001, 
notified the veteran of all information and evidence needed 
to substantiate this particular claim, and again notified him 
of the instructions contained in the Board's April 2001 
remand.  The RO notified the veteran that his claim could not 
be allowed based on evidence submitted more than one year 
after VA's request for that evidence.  There is no indication 
that medical records exist that VA ought to obtain or that VA 
should notify the veteran to submit.  He explicitly stated VA 
provides all of his medical care.  VA attempted to afford the 
veteran a dermatology examination, and he reported on one 
occasion that the May 30, 2001, examination served the 
purpose of obtaining medical observation of his skin during a 
flare-up, and on a later occasion that he did not wish to 
have any further examination for compensation purposes.  He 
stated that he wished the claim to be rated on the basis of 
the May 30, 2001, examination.  Although he reported that he 
did not wish to undergo further examination because of his 
heart condition, he went to the allergy clinic two days 
later, demonstrating his ability and willingness to report to 
a medical facility when he felt it to serve his interest.  
The Board concludes that he declined further examination 
because he felt further examination would not bolster his 
case, and he wished to expedite his claim.  For those 
reasons, he waived his right under the VCAA to further VA 
assistance in the form of additional examination, which he is 
free to do.  Bowling v. Principi, 15 Vet. App. 1 (2001).  VA 
has discharged its duties of notice and assistance under the 
VCAA in this case.  38 U.S.C.A. §§ 5103, 5103(A) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

Regulation provides that where examination is necessary to 
evaluate the extent of a disability for which a claimant 
seeks increased rating, and the claimant without good cause 
fails to report for an examination, the claim shall be 
denied.  38 C.F.R. § 3.655(a), (b) (2001).  The veteran did 
not fail to report for a scheduled examination, rather, he 
expressed his medical reasons for declining examination.  
Whereas the RO did not press the issue by scheduling an 
examination to which he then failed to report, the Board will 
not invoke the mandatory language of section 3.655 to deny 
the claim without further consideration.  In light of the 
veteran's waiver of his right to the assistance of a special 
dermatology examination, the Board finds that the evidence of 
record is sufficient to rate the veteran's claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Medical reports must be interpreted in light of the whole 
recorded history, and each disability must be considered from 
the point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2, 4.10.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. 
§ 4.7.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

"Where an increase in the disability rating is at issue, the 
present level of the disability is the primary concern.  
. . .  [T]he regulations do not give past medical reports 
precedence over current findings."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's service connected skin condition is 
dermatophytosis of the hands and feet.  Although the rating 
schedule provides that an unlisted condition may be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous (38 C.F.R. § 4.20), 
dermatophytosis is, in fact, a condition listed under the 
rating schedule.  See 38 C.F.R. § 4.118, Diagnostic Code 
7813.  The rating schedule provides explicitly that 
Diagnostic Code 7813, dermatophytosis, is to be rated using 
the same criteria that are used to rate eczema, Diagnostic 
Code 7806.  See 38 C.F.R. § 4.118, Diagnostic Code 7819.  The 
rating is to be "dependent upon location, extent, and 
repugnant or otherwise disabling character of 
manifestations."  38 C.F.R. § 4.118, Diagnostic Code 7819.  

The rating criteria for eczema are as follows:

With ulceration or extensive exfoliation 
or crusting, and systemic or nervous 
manifestations, or exceptionally 
repugnant, 50 percent; with exudation or 
itching constant, extensive lesions, or 
marked disfigurement, 30 percent; with 
exfoliation, exudation or itching, if 
involving an exposed surface or extensive 
area, 10 percent; with slight, if any, 
exfoliation, exudation or itching, if on 
a nonexposed surface or small area, 0 
percent.

Diagnostic Code 7806.

The voluminous medical record in the veteran's claims file 
shows that he is ready and able to obtain medical treatment 
for multiple conditions.  The paucity of records pertaining 
to his skin, and the length of hiatus between episodes of 
treatment are credible and probative evidence that he does 
not have constant exfoliation and itching of his hands and 
feet.  During the period that for purposes of this claim can 
be deemed revealing of his current disability, Francisco, 7 
Vet. App. at 58, his symptoms of the hands and feet have been 
fairly stable.  The most intense period of treatment of skin 
problems was from May 1990 to April 1993, during which time 
the hands and feet were essentially unchanged, except for the 
presence of athlete's foot (tinea pedis) in April 1993.  The 
subsequent hiatus in the treatment record of several years is 
persuasive evidence that his hands and feet were not exuding 
and itching constantly.  The descriptions throughout the 
record do not reveal symptoms involving an extensive area or 
marked disfigurement.

The June 1998 VA examination shows the involvement of nail 
beds that the examiner felt constituted a worsening of the 
service-connected dermatophytosis.  Dermatophytosis is not 
eczema, and thus identical symptoms cannot be expected.  
Regulation provides for the presentation of a condition other 
than just as described in the rating schedule.  See 38 C.F.R. 
§ 4.21 (2001).  "Findings sufficiently characteristic to 
identify the disease and the disability therefrom, and above 
all, coordination of rating with impairment of function, 
will, however, be expected in all instances."  Id.  The 
adverse effects of the rated condition on the ability of the 
body to function under the ordinary conditions of daily life, 
including employment (38 C.F.R. §§ 4.2, 4.10), must be as 
disabling as the adverse effects described in the rating 
criteria.  

The evidence regarding the veteran's dermatophytosis of the 
hands and feet does not show symptoms of comparable severity 
to the rating criteria used to evaluate dermatophytosis at 30 
percent disabling.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806.  In addition to the evidence clearly showing that the 
symptoms are not constant, they are not extensive, and 
neither the November 1987 photographs, nor later description 
of the hands and feet, nor the involvement of the toenails as 
described reveal marked disfigurement.  Significantly, the 
veteran reported that the May 30, 2001, VA examination was 
during an exacerbation of skin problems.  The Board concludes 
from the examination report that exacerbation of the service-
connected dermatophytosis of the hands and feet produces 
neither extensive nor markedly disfiguring symptoms.

Medical opinion establishes that involvement of the toenails 
constitutes a worsening of the service-connected 
dermatophytosis.  However, for purposes of rating the 
condition, it is the amount of worsening and its effect on 
functioning (38 C.F.R. § 4.21) under ordinary conditions of 
daily life and employment (38 C.F.R. §§ 4.2, 4.10), not the 
mere fact of it, that determines entitlement to an increased 
rating.  VA rates and compensates disabilities in discrete 
increments, specifically, 10 levels.  38 U.S.C.A. § 1114 
(West Supp. 2001).  The rating schedule further provides for 
awarding the next higher rating if the disability picture 
more nearly approximates that of the next higher rating.  
38 C.F.R. § 4.7 (2001).  Thus, not all increases in severity 
of a condition, even though observable, are of an extent to 
warrant increase in compensation.  In this case the amount of 
worsening of the service-connected dermatophytosis resulting 
from involvement of the toenails does not nearly approximate 
the criteria for a 30 percent rating, even allowing for the 
variations in presentation to be expected when the rating 
schedule provides for rating two different diseases, 
affecting the same body system but with similar symptoms, 
under the same rating criteria.

Regarding whether dermatological symptoms other than of the 
hands and feet are properly included in rating the service-
connected skin condition, the evidence is against finding 
that they are.  The June 1998 VA examiner did not find 
present either of the conditions noted by biopsy and clinical 
impression in December 1991 and October 1992.  Clearly the 
private medical records of January and September 1998 that 
show skin conditions of the scalp and abdomen reveal that the 
appellant suffers skin problems on multiple parts of his body 
at different times.  The January and September 1998 private 
records also show that these have not been diagnosed as 
outbreaks of a single disease.  The May 2001 VA examiner did 
not find that the bumps on the scalp and the bumps on the 
hand were the same disorder.  The examiner inferred the 
existence of some unidentified condition of the arms, noting 
wheals from scratching, but he did not report active 
pathology.  Thus, again, no objectively observable pathology 
could be evaluated for inclusion in the service-connected 
disability.  Most recently, on September 6, 2001, the 
veteran's report of persistent skin symptoms was 
unverifiable; the allergy clinic examiner found no lesions.  
The Board finds that dermatologic symptoms of other parts of 
the body that have not been adjudicated as part of the 
service connected skin disorder cannot be rated as part of 
the service-connected skin condition.

The salient and remarkable feature of the more than three 
years worth of outpatient notes following the June 1998 VA 
examination is that dermatophytosis was not even on the list 
of problems followed by the VA primary care clinic.  It is 
not as if the veteran were followed only for major medical 
problems, such as his heart disease, with lesser problems 
overlooked.  The primary care records reveal that he was 
followed for a runny nose (rhinorrhea), demonstrating his 
ready ability to pursue treatment for what ailed him.  The 
Board infers that he was not regularly followed for 
dermatophytosis of the hands and feet in the primary care 
clinic because it was not regularly symptomatic.  That the 
whole record of his skin problem in over three years since 
the June 1998 examination comprises the prescription of some 
skin lotion in June 2000 and a negative examination finding 
approximately three months after the May 2001 examiner noted 
bumps on his hands and scalp is very persuasive evidence that 
the veteran neither meets nor nearly approximates the 
"constant" criterion for a 30 percent rating for 
dermatophytosis of the hands and feet.

The veteran has asserted that dermatological conditions on 
parts of his body other than the hands and feet are the 
spread of his service-connected disorder.  In its August 1997 
remand, the Board instructed that a dermatological 
examination of the appellant be done.  The Board requested a 
diagnosis of any skin condition other than on the hands or 
feet, and an opinion whether any such findings constituted an 
increase in the severity or evolution of the service-
connected condition.  The June 1998 VA examiner did not 
answer the question explicitly.  He found no skin condition 
of any other body part than the hands and feet.  
Consequently, the Board's question was moot as regarded that 
examination; the question could be answered only relative to 
positive findings.  The lack of an answer cannot be deemed a 
failure to execute the remand or a violation of a right of 
the appellant created by the remand.  Cf. Stegall v. West, 11 
Vet. App. 268, 271 (1998) (The Board's instruction in a 
remand order creates a right in the appellant to the 
execution of the instruction).

In the May 2001 VA examination, the examiner noted a 
dermatologic condition of the scalp and evidence, but not 
active symptoms, of a dermatologic condition of the arms.  VA 
efforts to obtain a medical answer to the question whether 
skin conditions other than of the hands and feet constitute 
the spread of the service-connected condition have been 
frustrated twice.  First, because there was no other skin 
condition about which the examiner could render an opinion in 
June 1998, and second, because the veteran declined to be 
available for examination by a physician qualified to answer 
the question, despite knowledge that such an examination was 
necessary to answer that question.  Consequently, the record 
is left with only the veteran's lay assertion that all of his 
dermatological conditions are the spread of his service-
connected condition and that he should be rated accordingly.

The differential diagnosis of dermatological disorders 
requires specialized medical expertise, as can be seen in the 
VA dermatology clinic records of May 1990 to April 1993.  The 
veteran is a lay person who lacks such medical expertise.  
While he can testify within his lay competence that he has 
rashes on different parts of his body, the frequency, 
persistence, and appearance and other symptoms such as 
itching and exudation of those rashes, his medical opinion 
that that these various dermatological phenomena are the 
spread of the service-connected condition is not cognizable 
as medical evidence affirming his assertion.  Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).  The veteran's 
dermatophytosis of the hands and the feet must be rated based 
on the symptomatology of the hands and the feet.

The veteran's assertion of the persistence of various skin 
conditions lacks credibility because of the contradiction 
between his assertions and the objective evidence.  The May 
1990 to April 1993 VA dermatology clinic records and the July 
1995 to September 1998 private medical records are 
informative in this regard.  They reveal that in his lay 
understanding, the veteran does not distinguish among various 
conditions such as spongiotic dermatitis and herpes zoster.  
The evidence shows the veteran has had multiple dermatologic 
pathologies, some of which coincide with others, some of 
which resolve, and some of which present episodically.  For 
example, the virtual dearth of dermatologic complaints during 
the three-year period July 1995 to September 1998, with the 
sole diagnosis then of rule out herpes zoster of the abdomen, 
reveals that the veteran's lay perception of a persistent 
dermatologic condition is objectively shown to be multiple, 
discrete conditions for which no objective medical evidence 
establishes common etiology.  Consequently, his assertions 
are not probative of the assertion that the service-connected 
dermatophytosis of the hands and feet is continuously 
symptomatic or has spread over his body.  Consequently, the 
Board's conclusion in this case has relied on the objective 
evidence to identify the actual symptoms and to assess their 
continuity and severity.

The preponderance of the evidence is against a rating greater 
than 10 percent for dermatophytosis of the hands and feet.  
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806, 7813 (2001).

Finally, the veteran's representative asserted VA should 
consider rating the veteran's dermatophytosis of the hands 
and feet on an extra-schedular basis under 38 C.F.R. § 3.321.  
The RO failed to do so.  The Board find no prejudice to the 
veteran in addressing the contention here, as he has raised 
the argument, evidencing notice of the criteria for extra-
schedular rating, and all available evidence on the matter is 
of record.  See VAOPGCPREC 16-92; see also Bernard v. Brown, 
4 Vet. App. 384, 389 (1993) (Board must consider prejudice to 
claimant of initial consideration of matter not addressed by 
agency of original jurisdiction).

The VA schedule for rating disabilities is used to evaluate 
the degree of disability in claims for disability 
compensation.  The several levels of compensation represent, 
as far as can practicably be determined, the average 
impairment in earning capacity in civil occupations resulting 
from disability.  38 U.S.C.A. § 1155 (West 1991).  In 
exceptional cases, where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve, on the basis of 
the criteria set forth in the regulation, an extraschedular 
rating commensurate with the average impairment in earning 
capacity due exclusively to the service-connected disability.  
"The governing norm in these exceptional cases is a finding 
that the case present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(a), 
(b)(1) (2001).

The Board is not authorized by the regulation to award an 
extra-schedular rating in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Board may, when, as here, 
there is no prejudice to the veteran, find that there is no 
basis in the record to refer the case to VA personnel 
authorized to award an extraschedular rating in the first 
instance.  VAOPGCPREC 6-96.

There is no evidence in the record before the Board of marked 
interference with employment or of any hospitalization for 
treatment of dermatophytosis of the hands and feet.  Nothing 
in the facts of this case show an exceptional or unusual 
disability picture that renders the schedular rating 
inadequate.

In sum, the preponderance of the evidence is against awarding 
a rating greater than 10 percent for dermatophytosis of the 
hands and the feet on either a schedular or an extraschedular 
basis.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.20, 4.118, Diagnostic Codes 7806, 7813 (2001).



ORDER

A disability rating greater than 10 percent for 
dermatophytosis of the hands and feet on either a direct or 
an extraschedular basis is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

